Name: Commission Regulation (EC) No 903/98 of 28 April 1998 adjusting the total quantities set in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  marketing;  international trade;  distributive trades;  processed agricultural produce
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 127/8 29. 4. 98 COMMISSION REGULATION (EC) No 903/98 of 28 April 1998 adjusting the total quantities set in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Commission Regulation (EEC) No 551/98 (2), and in particular Articles 3(2) and 4(2) thereof, Whereas Article 3(2) of Regulation (EEC) No 3950/92 provides that the guaranteed total quantities for Austria and Finland may be increased up to a maximum of 180 000 tonnes and 200 000 tonnes respectively in order to provide quota for Austrian and Finnish SLOM produ- cers; whereas pursuant to Article 6 of Commission Regu- lation (EC) No 671/95 (3), as amended by Regulation (EC) No 1390/95 (4), Austria and Finland have notified the quantities concerned for the 1997/98 marketing year; whereas the guaranteed total quantities should therefore be increased accordingly through the procedure laid down in Article 30 of Council Regulation (EEC) 804/68 (5), as last amended by Regulation (EC) No 1587/96 (6); Whereas Article 4(2) of Regulation (EEC) No 3950/92 provides that individual reference quantities are to be increased or established at the duly justified request of producers to take account of changes in their deliveries and/or direct sales; whereas an increase in or establish- ment of a reference quantity must be offset by a cor- responding reduction or deletion of the other reference quantity held by the producer; Whereas such adjustments may not involve for the Member State concerned an increase in the sum of the delivery and direct sale quantities indicated in Article 3 of Regulation (EEC) No 3950/92; whereas in the event of definitive changes to individual reference quantities the quantities set in the said Article 3 are to be adjusted accordingly through the procedure laid down in Article 30 of Regulation (EEC) No 804/68; Whereas pursuant to Article 8 third indent of Commis- sion Regulation (EEC) No 536/93 (7), as last amended by Regulation (EC) No 2186/96 (8), Belgium, Denmark, Germany, Spain, France, Ireland, the Netherlands, Austria and the United Kingdom have notified the Commission of quantities definitively modified as mentioned in the second subparagraph of Article 4(2) of Regulation (EEC) No 3950/92; whereas the total quantities for these Member States set in Article 3 of Regulation (EEC) No 3950/92 should therefore be adjusted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The table in the first subparagraph of Article 3(2) of Regulation (EEC) No 3950/92 is replaced by: Member State Deliveries Directsales Belgium 3 125 099 185 332 Denmark 4 454 649 699 Germany (1) 27 767 500 97 316 Greece 629 817 696 Spain 5 452 064 114 886 France 23 772 759 463 039 Ireland 5 235 902 9 862 Italy 9 698 399 231 661 Luxembourg 268 098 951 Netherlands 10 988 594 86 098 Austria 2 383 182 366 195 Portugal 1 835 461 37 000 Finland 2 388 183 10 000 Sweden 3 300 000 3 000 United Kingdom 14 354 321 235 726 (1) Of which 6 243 080 tonnes for deliveries by producers in the new LÃ ¤nder and 10 287 tonnes for direct sales in the new LÃ ¤nder. (1) OJ L 405, 31. 12. 1992, p. 1. (2) OJ L 73, 12. 3. 1998, p. 1. (3) OJ L 70, 30. 3. 1995, p. 2. (4) OJ L 135, 21. 6. 1995, p. 4. (5) OJ L 148, 28. 6. 1968, p. 13. (6) OJ L 206, 16. 8. 1996, p. 21. (7) OJ L 57, 10. 3. 1993, p. 12. (8) OJ L 292, 15. 11. 1996, p. 6. ¬ ¬EN Official Journal of the European Communities L 127/929. 4. 98 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1998. For the Commission Franz FISCHLER Member of the Commission .